The UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 001-32979 THRESHOLD PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 94-3409596 (State or other jurisdiction of incorporation or organization) (IRS employer Identification number) 170 Harbor Way, Suite 300, South San Francisco, CA 94080 (Address of principal executive office) (Zip Code) (650) 474-8200 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Common Stock, $0.001 Par Value Per Share
